DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a creation unit, configured to acquire a context object corresponding to an application in response to a start of the application, and create a message box object, wherein the context object carries a screen identity of a screen 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification fails to provide the structure for a creation unit, a transmission unit, and a reading unit included in claim 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 comprises limitation claiming structural modifier such as a creation unit, a transmission unit, a reading unit that are configured to do specific functions however the specification fails to provide the structure for the claimed structural modifiers in a way that a person having ordinary skill in the art could make use of the invention. It cannot be clearly know what the structure of the claimed structural modifier is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US Pub 2010/0192206) in view of Chen et al (US Pub 2017/0265046).

With respect to claim 1, Aoyama discloses a method for displaying a message box, comprising: acquiring a context object corresponding to an application in response to a start of the application, wherein the context object carries a screen identity of a screen object; (par 0090; discloses the television A (110) of FIG. 5 is connected to the Internet 21 from the browser program 11002B via the communication processing unit 11003, and is connected to the web server unit 313 of the server device 31 of FIG. 7. When being connected to the web server unit 313, the browser program 11002B transmits the identification ID (11002I) of the television to the server device 31.);
adding the message box object to a notification management service (NMS) through a preset enqueue interface, and reading the screen identity in the message box object by the NMS through a set screen interface, (par 0090; discloses the web server unit 313 transmits the identification ID to the television authentication program 3121P (FIG. 9) of the application server unit 312; par 0084; discloses when receiving the identification ID from the television A (110), the application server unit 312 (interpreted to be NMS) refers to the database storing unit 311 to determine whether or not to connect the television. When the identification ID is received for the first time to establish connection, a portion where a new message group is stored is set on the database 311. When the previously-received identification ID is received again to establish connection, for example, the message group 311A is selected on the basis of the identification ID) wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object (par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above;  par 0087; further discloses A hard disk device 3120 stores therein a message board program 3123P for retrieving or storing message data, which are transmitted or received by the message data processing units 3123A and 3123B, from/into the database storing unit 311, a television authentication program 3121P for allowing the television identification ID confirmation unit 3121 to perform authentication of the television, and a mobile phone login authentication program 3122P for allowing the login authentication unit 3122 to perform login authentication of the mobile phone; par 0059 as well); 
and displaying the message box object on a screen corresponding to the screen identity through the NMS (par 0060; discloses a message data processing unit 3123A reads the message data stored in the data storing unit 311A, and an HTML (HyperText Markup Language) on the basis of the message data is generated by a television message board HTML processing unit 3131 to be transmitted to the television A (110). Accordingly, each message is displayed on a display unit 11001);
Aoyama doesn’t expressly disclose creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object;
In the same field of endeavor, Chen discloses system and method for distributed messaging between a plurality of computer device (see abstract); Chen discloses creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object (see par 0086; discloses most of the message content would be contained within one or more data packets sent using the SRWP; par 0075-0085; discloses  a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Aoyama to create a packet of data comprising the message; sender ID, receiver’s ID, etc. and transmit the packet to external devices as disclosed by Chen in order to efficiently transmit all the necessary information from the sender to receiver such that messages are correctly communicated between the devices.

With respect to claim 2, Aoyama as modified by Chen further discloses wherein transmitting the context object into the message box object comprises: acquiring the screen object in the context object; acquiring the screen identity corresponding to the screen object through the screen object; (Chen; see par 0086; discloses the message content would be contained within one or more data packets sent using the SRWP (by means of functionality in various lower layers of the SRWP stack 214).; par 0075-0085; discloses a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time ); saving the screen identity to a (Aoyama; see par 0071; discloses  as shown in FIG. 4A, the television information basically requires only the identification ID (311A2). As described above, the identification ID is stored in the storing unit 311A2 for the television identification ID of the server device 31 in FIG. 2 at the time of default setting);

With respect to claim 3, Aoyama as modified by Chen further discloses wherein acquiring the screen identity corresponding to the screen object through the screen object comprises: acquiring a screen identity interface through the screen object; and acquiring the screen identity based on the screen identity interface (Aoyama; par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above; par 0084; discloses when receiving the identification ID from the television A (110), the application server unit 312 (interpreted to be NMS) refers to the database storing unit 311 to determine whether or not to connect the television. When the identification ID is received for the first time to establish connection, a portion where a new message group is stored is set on the database 311. When the previously-received identification ID is received again to establish connection, for example, the message group 311A is selected on the basis of the identification ID).

Aoyama as modified by Chen further discloses wherein adding the message box object to the NMS through the preset enqueue interface comprises: adding the message box object to a sequence to be displayed of the NMS through the preset enqueue interface of the NMS (Chen; see par 0061; discloses Block 510 represents a condition where a new message is received from another device. The message data can be parsed and converted into a message object as appropriate based on the manner in which messages are stored in the device (step 520). If the received message is not a duplicate of a message already represented in the message database 218 (step 514), the message is added to the message database 218 and can also be added to the broadcast and display queues 220, 222 (step 518). Aoyama; par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above;);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Aoyama as modified by Chen to put the received messages in a display queue in the order the messages are received as disclosed by Chen in order to accurately display the messages on the display in the order the messages are received by the device.

With respect to claim 5, Aoyama as modified by Chen discloses wherein reading the screen identity in the message box object by the NMS through the set screen interface comprises: acquiring the screen identity from a variable name of the message (Aoyama; par 0087; further discloses A hard disk device 3120 stores therein a message board program 3123P for retrieving or storing message data, which are transmitted or received by the message data processing units 3123A and 3123B, from/into the database storing unit 311, a television authentication program 3121P for allowing the television identification ID confirmation unit 3121 to perform authentication of the television, and a mobile phone login authentication program 3122P for allowing the login authentication unit 3122 to perform login authentication of the mobile phone; par 0059 as well ).

With respect to claim 6, Aoyama as modified by Chen discloses wherein displaying the message box object on the screen corresponding to the screen identity through the NMS comprises: registering an association relationship between the message box object and the screen identity in a display system by the NMS; (Aoyama; see par 0059; discloses  When the television is connected to the Internet 21 for the first time after the television is manufactured or purchased, the identification ID is automatically transmitted to a television identification ID confirmation unit 3121 of the server device 31.) and displaying the message box object on the screen corresponding to the screen identity based on the association relationship (Aoyama; see par 0060; discloses in the case where the television A (110) is started, the unique identification ID is automatically transmitted to the server device 31 again, and thus, it is possible to automatically log in the server device 31 without the necessity of a particular operation. At this time, if the received identification ID corresponds to that stored in the storing unit 311A2 for the identification ID, the server device 31 specifies the data storing unit 311A for the television A. Then, a message data processing unit 3123A reads the message data stored in the data storing unit 311A, and an HTML (HyperText Markup Language) on the basis of the message data is generated by a television message board HTML processing unit 3131 to be transmitted to the television A (110). Accordingly, each message is displayed on a display unit 11001; see par 0087 as well ).

With respect to claim 7, Aoyama as modified by Chen discloses wherein before registering the association relationship between the message box object and the screen identity in the display system by the NMS, the method further comprises: binding the message box object with the screen identity by the NMS, to form the association relationship (Aoyama; see par 0059; discloses a storing unit 311A2 for the identification ID is provided in the data storing unit 311A. It should be noted that the storing unit 311A2 for the identification ID is preliminarily provided at any place of the database storing unit 311. When the television accesses for the first time and is authenticated, the data storing unit 311A for the television A may be provided, and the storing unit 311A2 for the identification ID may be moved or copied to the data storing unit 311A; see fig. 4A; par 0071; discloses the identification ID is stored in the storing unit 311A2 for the television identification ID of the server device 31 in FIG. 2 at the time of default setting; see par 0055; discloses The data base storing unit 311 is managed while being sectionalized for each information terminal group. For example, a message data storing unit 311A1 is provided for the information terminal group A (11), and a message data storing unit 311B1 is provided for the information terminal group B (12). Thereby, messages are not wrongly transmitted or received by a different household or organization).

With respect to claim 8, Aoyama discloses an apparatus for displaying a message box, comprising: a creation unit, configured to acquire a context object corresponding to an application in response to a start of the application, wherein the context object carries a screen identity of a screen object; (par 0090; discloses the television A (110) of FIG. 5 is connected to the Internet 21 from the browser program 11002B via the communication processing unit 11003, and is connected to the web server unit 313 of the server device 31 of FIG. 7. When being connected to the web server unit 313, the browser program 11002B transmits the identification ID (11002I) of the television to the server device 31.);
a reading unit, configured to add the message box object to a notification management service (NMS) through a preset enqueue interface, and reading the screen identity in the message box object by the NMS through a set screen interface, (par 0090; discloses the web server unit 313 transmits the identification ID to the television authentication program 3121P (FIG. 9) of the application server unit 312; par 0084; discloses when receiving the identification ID from the television A (110), the application server unit 312 (interpreted to be NMS) refers to the database storing unit 311 to determine whether or not to connect the television. When the identification ID is received for the first time to establish connection, a portion where a new message group is stored is set on the database 311. When the previously-received identification ID is received again to establish connection, for example, the message group 311A is selected on the basis of the identification ID) wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object (par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above;  par 0087; further discloses A hard disk device 3120 stores therein a message board program 3123P for retrieving or storing message data, which are transmitted or received by the message data processing units 3123A and 3123B, from/into the database storing unit 311, a television authentication program 3121P for allowing the television identification ID confirmation unit 3121 to perform authentication of the television, and a mobile phone login authentication program 3122P for allowing the login authentication unit 3122 to perform login authentication of the mobile phone; par 0059 as well); 
and a display unit, configured to display the message box object on a screen corresponding to the screen identity through the NMS (see fig. 2; television A; par 0060; discloses a message data processing unit 3123A reads the message data stored in the data storing unit 311A, and an HTML (HyperText Markup Language) on the basis of the message data is generated by a television message board HTML processing unit 3131 to be transmitted to the television A (110). Accordingly, each message is displayed on a display unit 11001);
Aoyama doesn’t expressly disclose creating a message box object, wherein the context object carries a screen identity of a screen object; a transmission unit, configured to transmit the context object into the message box object;
In the same field of endeavor, Chen discloses system and method for distributed messaging between a plurality of computer device (see abstract); Chen discloses creating a message box object, wherein the context object carries a screen identity of a screen object; a transmission unit, configured to transmit the context object into the message box object (see par 0086; discloses most of the message content would be contained within one or more data packets sent using the SRWP; par 0075-0085; discloses  a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Aoyama to create a packet of data comprising the message; sender ID, receiver’s ID, etc. and transmit the packet to external devices as disclosed by Chen in order to efficiently transmit all the necessary information from the sender to receiver such that messages are correctly communicated between the devices.

 Aoyama discloses a terminal device, comprising at least: a processor, a memory, a communication interface, and a bus for connecting the processor, the memory and the communication interface; (see fig. 9; device 312; CPU 3127, hard disc device, bus controlling unit 3124, communication processing unit 3125) wherein the processor is configured to execute a display program of a message box stored in the memory to perform a method for displaying a message box comprising (see par 0066; discloses the television identification ID confirmation unit 3121, the login authentication unit 3122, the message data processing units 3123A and 3123B, the television message board HTML processing unit 3131, the mobile phone message board HTML processing unit 3132, and the mobile phone login HTML processing unit 3133 are executed in practice by software processing in many cases, and therefore, programs are provided and stored in the memory): 
acquiring a context object corresponding to an application in response to a start of the application, wherein the context object carries a screen identity of a screen object; (par 0090; discloses the television A (110) of FIG. 5 is connected to the Internet 21 from the browser program 11002B via the communication processing unit 11003, and is connected to the web server unit 313 of the server device 31 of FIG. 7. When being connected to the web server unit 313, the browser program 11002B transmits the identification ID (11002I) of the television to the server device 31.);
adding the message box object to a notification management service (NMS) through a preset enqueue interface, and reading the screen identity in the message box object by the NMS through a set screen interface, (par 0090; discloses the web server unit 313 transmits the identification ID to the television authentication program 3121P (FIG. 9) of the application server unit 312; par 0084; discloses when receiving the identification ID from the television A (110), the application server unit 312 (interpreted to be NMS) refers to the database storing unit 311 to determine whether or not to connect the television. When the identification ID is received for the first time to establish connection, a portion where a new message group is stored is set on the database 311. When the previously-received identification ID is received again to establish connection, for example, the message group 311A is selected on the basis of the identification ID) wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object (par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above;  par 0087; further discloses A hard disk device 3120 stores therein a message board program 3123P for retrieving or storing message data, which are transmitted or received by the message data processing units 3123A and 3123B, from/into the database storing unit 311, a television authentication program 3121P for allowing the television identification ID confirmation unit 3121 to perform authentication of the television, and a mobile phone login authentication program 3122P for allowing the login authentication unit 3122 to perform login authentication of the mobile phone; par 0059 as well); 
(par 0060; discloses a message data processing unit 3123A reads the message data stored in the data storing unit 311A, and an HTML (HyperText Markup Language) on the basis of the message data is generated by a television message board HTML processing unit 3131 to be transmitted to the television A (110). Accordingly, each message is displayed on a display unit 11001);
Aoyama doesn’t expressly disclose creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object;
In the same field of endeavor, Chen discloses system and method for distributed messaging between a plurality of computer device (see abstract); Chen discloses creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object (see par 0086; discloses most of the message content would be contained within one or more data packets sent using the SRWP; par 0075-0085; discloses  a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Aoyama to create a packet of data comprising the Chen in order to efficiently transmit all the necessary information from the sender to receiver such that messages are correctly communicated between the devices.

With respect to claim 10, Aoyama discloses a non-transitory computer-readable storage medium storing a display program of a message box applied to a terminal device, wherein the display program of a message box, when executed by a first processor, causes the first processor to perform a method for displaying a message box comprising (see par 0066; discloses the television identification ID confirmation unit 3121, the login authentication unit 3122, the message data processing units 3123A and 3123B, the television message board HTML processing unit 3131, the mobile phone message board HTML processing unit 3132, and the mobile phone login HTML processing unit 3133 are executed in practice by software processing in many cases, and therefore, programs are provided and stored in the memory): 
acquiring a context object corresponding to an application in response to a start of the application, wherein the context object carries a screen identity of a screen object; (par 0090; discloses the television A (110) of FIG. 5 is connected to the Internet 21 from the browser program 11002B via the communication processing unit 11003, and is connected to the web server unit 313 of the server device 31 of FIG. 7. When being connected to the web server unit 313, the browser program 11002B transmits the identification ID (11002I) of the television to the server device 31.);
(par 0090; discloses the web server unit 313 transmits the identification ID to the television authentication program 3121P (FIG. 9) of the application server unit 312; par 0084; discloses when receiving the identification ID from the television A (110), the application server unit 312 (interpreted to be NMS) refers to the database storing unit 311 to determine whether or not to connect the television. When the identification ID is received for the first time to establish connection, a portion where a new message group is stored is set on the database 311. When the previously-received identification ID is received again to establish connection, for example, the message group 311A is selected on the basis of the identification ID) wherein the screen interface and the preset enqueue interface are interfaces allowing the NMS to communicate with the message box object, and the screen interface is configured to be called by the NMS to acquire the screen identity from the message box object (par 0087; discloses a CPU 3127 controls the whole operation of signal processing by using a bus controlling unit 3124, and performs authentication, or retrieves or stores the message data as described above;  par 0087; further discloses A hard disk device 3120 stores therein a message board program 3123P for retrieving or storing message data, which are transmitted or received by the message data processing units 3123A and 3123B, from/into the database storing unit 311, a television authentication program 3121P for allowing the television identification ID confirmation unit 3121 to perform authentication of the television, and a mobile phone login authentication program 3122P for allowing the login authentication unit 3122 to perform login authentication of the mobile phone; par 0059 as well); 
and displaying the message box object on a screen corresponding to the screen identity through the NMS (par 0060; discloses a message data processing unit 3123A reads the message data stored in the data storing unit 311A, and an HTML (HyperText Markup Language) on the basis of the message data is generated by a television message board HTML processing unit 3131 to be transmitted to the television A (110). Accordingly, each message is displayed on a display unit 11001);
Aoyama doesn’t expressly disclose creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object;
In the same field of endeavor, Chen discloses system and method for distributed messaging between a plurality of computer device (see abstract); Chen discloses creating a message box object, wherein the context object carries a screen identity of a screen object; transmitting the context object into the message box object (see par 0086; discloses most of the message content would be contained within one or more data packets sent using the SRWP; par 0075-0085; discloses  a message includes at least the following: [0076] Message_ID—a universally unique message ID. [0077] Text/Data—the actual user message payload. [0078] Owner—information about the originator of the message, such as a user ID. [0084] Receiver-ID—indicates the user ID of the user who receives the message at the current time.);
Aoyama to create a packet of data comprising the message; sender ID, receiver’s ID, etc. and transmit the packet to external devices as disclosed by Chen in order to efficiently transmit all the necessary information from the sender to receiver such that messages are correctly communicated between the devices.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUJIT SHAH/           Examiner, Art Unit 2624                                          

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624